DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT, “RA procedure and parameters for BFR,” 3GPP TSG-RAN WG2 NR Ad-hoc 0118, R2-1800254, Vancouver, Canada, Jan 22nd-26th 2018 (“CATT”; cited in Applicant’s IDS dated 03/19/2021) in view of Song et al. (US 2014/0362750; “Song”).
Regarding claim 1, CATT teaches an information transmission method, comprising: 
determining, by a terminal device at a moment n, that a communication failure occurs on a physical downlink control channel (PDCCH) on a first control resource set [CATT p. 2, sec. 2.1: physical layer in the UE shall, in slots where the radio link quality according to the set q is assessed (i.e. at a moment n), provide an indication to higher layers when the radio link quality for all corresponding resource configurations in the set q that the UE uses to assess the radio link quality is worse than the threshold Qout,LR, e.g., quality may be worse than threshold when PDCCH BLER is above a threshold]; and 
if the terminal device detects, within a first time period after the moment n, that channel quality of the PDCCH on the first control resource set meets a first preset condition, and stopping, by the terminal device, timing of a communication failure recovery clock [CATT p. 3, option 3: when UE receives “beam-failure” instance indication (see above, indication based on received PDCCH BLER) a clock is started (here, the reception of PDCCH is analogous to a moment n, wherein the duration of a clock that has been started is analogous to a first time period after the moment n) wherein if the next “beam-failure” indication is received while the clock is running (i.e. in a first time period) a counter is incremented, or if no “beam-failure” indication is received, the timer expires the counter is reset (here, while the timer is running, if no beam failure is received, i.e., the subsequent PDCCH BLER does not meet a threshold condition for indicating beam failure, the clock expires and a count is reset)].
However, CATT does not explicitly disclose determining a channel quality meets a first preset condition to recover a communication link after the communication failure occurs, and canceling, by the terminal device, sending of communication failure recovery request information.
However, in a similar field of endeavor, Song teaches determining a channel quality meets a first preset condition to recover a communication link after the communication failure occurs [Song ¶ 0194: when a UE detects N310 consecutive out-of-sync indications, N310 indicating a threshold of consecutive out-of-sync indications, the UE determines that it is detecting a radio link problem and starts a timer T310 (here, the period of the timer T310 is analogous to a first period after a moment n, when the radio link problem is indicated);  When T310 is running, if the UE detects N311 consecutive in-sync indications where N311 is a threshold of consecutive in-sync indications, (namely the radio link quality gets better), timer T310 stops; If the radio link quality filtered over the last 100 msec becomes better than the threshold Qin, an in-sync indication is generated. wherein the threshold Qin is the level at which the DL radio link quality can be significantly more reliably received than at Qout and can correspond to 2% block error rate of a hypothetical PDCCH transmission (here, IS indications are analogous to indications of a preset condition to recover a link after failure)], and 
canceling, by the terminal device, sending of communication failure recovery request information [Song ¶ 0194: If timer T310 expires, the UE declares RLF and starts another timer T311: ¶ 0195: During T311, the UE initiates RLF recovery and tries to connect to a suitable node 204 it sees via a contention-based random access procedure (here, the RFL recovery by RA procedure is analogous to sending communication failure recovery request information, as the purpose of RA signaling is to recover a radio link, wherein if threshold IS have been received, timer T311 is not started, and no RA signaling occurs)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of determining to send RLF recovery transmissions or not based on whether a threshold number of IS indicators, relating to BLER of a PDCCH, are received as taught by Song.  The motivation to do so would be to reduce power consumption and co-channel interference associated with a wireless system [Song ¶ 0002].
Regarding claim 2, CATT in view of Song teaches the method according to claim 1, however, does not explicitly disclose wherein an end moment of the first time period is earlier than or equal to a moment at which the terminal device receives communication failure recovery response information, or an end moment of the first time period is earlier than or equal to a moment at which the terminal device receives reconfigured quasi co-location (QCL) assumption information for the first time after receiving communication failure recovery response information.
However, CATT implicitly teaches wherein an end moment of the first time period is earlier than or equal to a moment at which the terminal device receives communication failure recovery response information, or an end moment of the first time period is earlier than or equal to a moment at which the terminal device receives reconfigured quasi co-location (QCL) assumption information for the first time after receiving communication failure recovery response information [CATT p. 3, option 3: clock may expire (i.e. an end moment occurs) without the sending of a beam failure request (here, if no beam failure request is sent, implicitly, a beam failure recovery response is not sent, let alone sent during a time before the clock has expired)].
It would have been obvious to a person having ordinary skill in the art that a beam failure recovery response is not sent without a subsequent beam failure recovery request, therefore, when a timer expires without the sending of said request, no response would be received during the duration of the timer.
Regarding claim 3, CATT in view of Song teaches the method according to claim 1, wherein a start moment of the first time period is later than or equal to the moment n [CATT p. 3, option 3: when UE receives “beam-failure” instance indication (see above, indication based on received PDCCH BLER) a clock is started (here, the reception of PDCCH is analogous to a moment n, wherein the duration of a clock that has been started is analogous to a first time period which starts at moment n)], and/or 
the end moment of the first time period is earlier than or equal to a moment at which the terminal device sends the communication failure recovery request information for the first time after the moment n.
Examiner’s note: The limitations of claim 3 are written in the alternative (e.g., use of and/or), therefore, only a single one of the alternative limitations need be disclosed by the referenced art to reject the claim.
Regarding claim 5, CATT in view of Song teaches the method according to claim 1, wherein that channel quality of the physical downlink control channel (PDCCH) on the first control resource set meets a first preset condition comprises: the terminal device detects the PDCCH on the first control resource set L times, wherein L is a positive integer greater than or equal to 1 [CATT p. 2, sec. 2.1: physical layer in the UE shall, in slots where the radio link quality according to the set q is assessed (i.e. at a moment n), provide an indication to higher layers when the radio link quality for all corresponding resource configurations in the set q that the UE uses to assess the radio link quality is worse than the threshold Qout,LR, e.g., quality may be worse than threshold when PDCCH BLER is above a threshold];
channel quality corresponding to a demodulation reference signal (DMRS) on the PDCCH is greater than or equal to channel quality corresponding to a first reference signal, wherein the first reference signal is a downlink reference signal that is associated with the communication failure recovery request information and that is greater than or equal to a first threshold; a difference between the channel quality corresponding to the DMRS on the PDCCH and signal quality of the first reference signal is greater than or equal to a second threshold; the channel quality corresponding to the DMRS on the PDCCH is greater than or equal to a third threshold; channel quality corresponding to a second reference signal is greater than or equal to the channel quality corresponding to the first reference signal, wherein the second reference signal is used to detect that the communication failure occurs on the PDCCH on the first control resource set; a difference between the channel quality corresponding to the second reference signal and the signal quality of the first reference signal is greater than or equal to a fourth threshold; and/or the channel quality corresponding to the second reference signal is greater than or equal to a fifth threshold.
Examiner’s note: The limitations of claim 5 are written in the alternative (e.g., use of and/or), therefore, only a single one of the alternative limitations need be disclosed by the referenced art to reject the claim.
Regarding claim 6, CATT in view of Song teaches the method according to claim 1, wherein the channel quality comprises one or more of reference signal received power (RSRP), reference signal received quality (RSRQ), a block error ratio (BLER), a signal to interference plus noise ratio (SINR), a signal-to-noise ratio (SNR), and a channel quality indicator (CQI) [CATT p. 2, sec. 2.1: If hypothetical PDCCH BLER is above a threshold, it is counted as beam failure instance].
Examiner’s note: The limitations of claim 6 are written in the alternative (e.g., use of and/or), therefore, only a single one of the alternative limitations need be disclosed by the referenced art to reject the claim.
Regarding claim 8, CATT in view of Song teaches the method according to claim 1, further comprising: detecting, by the terminal device, the PDCCH on the first control resource set within the first time period [CATT p. 3, option 3: when UE receives “beam-failure” instance indication (see above, indication based on received PDCCH BLER) a clock is started (here, the reception of PDCCH is analogous to a moment n, wherein the duration of a clock that has been started is analogous to a first time period after the moment n), wherein subsequent PDCCH BLER are evaluated during the clock duration].
Regarding claim 18, CATT teaches an information transmission method, comprising: 
sending, by a network device to a terminal device, a physical downlink control channel (PDCCH) by using a first control resource set within a first time period after a moment n, wherein the moment n is a moment at which a communication failure occurs on the PDCCH on the first control resource set, wherein the terminal device detects, within a first time period after the moment n, that channel quality of the PDCCH on the first control resource set meets a first preset condition [CATT p. 3, option 3: when UE receives “beam-failure” instance indication (see above, indication based on received PDCCH BLER) a clock is started (here, the reception of PDCCH is analogous to a moment n, wherein the duration of a clock that has been started is analogous to a first time period after the moment n) wherein if the next “beam-failure” indication is received while the clock is running (i.e. in a first time period) a counter is incremented, or if no “beam-failure” indication is received, the timer expires the counter is reset (here, while the timer is running, if no beam failure is received, i.e., the subsequent PDCCH BLER does not meet a threshold condition for indicating beam failure, the clock expires and a count is reset)]. 
However, CATT does not explicitly disclose detecting a channel quality meets a first preset condition to recover a communication link after the communication failure occurs, and canceling, by the terminal device, sending of communication failure recovery request information.
However, in a similar field of endeavor, Song teaches detecting a channel quality meets a first preset condition to recover a communication link after the communication failure occurs [Song ¶ 0194: when a UE detects N310 consecutive out-of-sync indications, N310 indicating a threshold of consecutive out-of-sync indications, the UE determines that it is detecting a radio link problem and starts a timer T310 (here, the period of the timer T310 is analogous to a first period after a moment n, when the radio link problem is indicated);  When T310 is running, if the UE detects N311 consecutive in-sync indications where N311 is a threshold of consecutive in-sync indications, (namely the radio link quality gets better), timer T310 stops; If the radio link quality filtered over the last 100 msec becomes better than the threshold Qin, an in-sync indication is generated. wherein the threshold Qin is the level at which the DL radio link quality can be significantly more reliably received than at Qout and can correspond to 2% block error rate of a hypothetical PDCCH transmission (here, IS indications are analogous to indications of a preset condition to recover a link after failure)], and 
canceling, by the terminal device, sending of communication failure recovery request information [Song ¶ 0194: If timer T310 expires, the UE declares RLF and starts another timer T311: ¶ 0195: During T311, the UE initiates RLF recovery and tries to connect to a suitable node 204 it sees via a contention-based random access procedure (here, the RFL recovery by RA procedure is analogous to sending communication failure recovery request information, as the purpose of RA signaling is to recover a radio link, wherein if threshold IS have been received, timer T311 is not started, and no RA signaling occurs)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of determining to send RLF recovery transmissions or not based on whether a threshold number of IS indicators, relating to BLER of a PDCCH, are received as taught by Song.  The motivation to do so would be to reduce power consumption and co-channel interference associated with a wireless system [Song ¶ 0002].

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Song in view of Takeda et al. (US 2021/0058133; “Takeda”).
Regarding claim 4, CATT in view of Song teaches the method according to claim 1, however, does not explicitly disclose wherein the start moment of the first time period is later than or equal to an end moment of a communication failure recovery response time window, and/or the end moment of the first time period is earlier than or equal to a moment at which the terminal device sends the communication failure recovery request information for a next time after the communication failure recovery response time window.
However, in a similar field of endeavor, Takeda teaches wherein the end moment of the first time period is earlier than or equal to a moment at which the terminal device sends the communication failure recovery request information for a next time after the communication failure recovery response time window [Takeda ¶ 0076: UE may monitor a PDCCH indicating the BFR request response in a PDCCH monitoring window of a certain duration that starts a given time after transmission of the BFR request (here, transmission of a BFR request is analogous to the end moment of a first time period, i.e., the period of monitoring PDCCH for signal conditions until a BFR is send, see Fig. 3)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of using a beam failure recovery window for monitoring for beam failure recovery messages after a UE has requested said beam failure recover.  The motivation to do so would be to improve communication quality in a NR communication system [Takeda ¶ 0006].
Examiner’s note: The limitations of claim 4 are written in the alternative (e.g., use of and/or), therefore, only a single one of the alternative limitations need be disclosed by the referenced art to reject the claim.
Regarding claim 19, CATT in view of Song teaches the method according to claim 18, however, does not explicitly disclose wherein an end moment of the first time period is earlier than or equal to a moment at which the network device sends communication failure recovery response information, or an end moment of the first time period is earlier than or equal to a moment at which the network device sends reconfigured quasi co-location (QCL) assumption information for the first time after sending communication failure recovery response information.
However, in a similar field of endeavor, Takeda teaches wherein an end moment of the first time period is earlier than or equal to a moment at which the network device sends communication failure recovery response information [Takeda ¶ 0076: UE may monitor a PDCCH indicating the BFR request response in a PDCCH monitoring window of a certain duration that starts a given time after transmission of the BFR request (here, transmission of a BFR request is analogous to the end moment of a first time period, i.e., the period of monitoring PDCCH for signal conditions until a BFR is send, see Fig. 3)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of using a beam failure recovery window for monitoring for beam failure recovery messages after a UE has requested said beam failure recover.  The motivation to do so would be to improve communication quality in a NR communication system [Takeda ¶ 0006].
Examiner’s note: The limitations of claim 19 are written in the alternative (e.g., use of and/or), therefore, only a single one of the alternative limitations need be disclosed by the referenced art to reject the claim.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Song in view of Yu et al. (US 10,542,545 B2; “Yu”).
Regarding claim 7, CATT in view of Song teaches the method according to claim 1, however, does not explicitly disclose wherein a delay between the moment n and the moment at which the terminal device sends the communication failure recovery request information for the first time after the moment n is greater than or equal to a sixth threshold.
However, in a similar field of endeavor, Yu teaches wherein a delay between the moment n and the moment at which the terminal device sends the communication failure recovery request information for the first time after the moment n is greater than or equal to a sixth threshold [Yu col. 6, ln. 52-col. 7, ln. 7: Time-to-trigger can be applied for event evaluation, i.e., event criteria should be satisfied for a certain amount of time before triggering beam failure recovery request (i.e. greater than threshold), wherein once the triggering condition is satisfied for a predefined evaluation period, UE 502 transmits a Beam Failure Recovery request (BFRQ) 510 to BS].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of using a time-to-trigger evaluation period before sending a BFR request as taught by Yu.  The motivations to do so would be to improve communication quality in wireless systems using beamforming [Yu col. 1, ll. 25-45].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Song in view of Samsung, “Beam failure recovery,” 3GPP TSG RAN WG1 Meeting #91, R1-1720291, Reno, USA, November 27th – December 1st 2017 (“Samsung”; cited in Applicant’s IDS dated 03/19/2021).
Regarding claim 10, CATT in view of Song teaches the method according to claim 1, however, does not explicitly disclose wherein the terminal device detects only a PDCCH on the second control resource set within a communication failure recovery response time window, wherein the second control resource set is used by a network device to send communication failure recovery response information to the terminal device.
However, in a similar field of endeavor, Samsung teaches wherein the terminal device detects only a PDCCH on the second control resource set within a communication failure recovery response time window, wherein the second control resource set is used by a network device to send communication failure recovery response information to the terminal device [Samsung p. 6, first para.: a dedicated CORESET is used by UE to monitor gNB beam failure recovery response].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of using a dedicated CORESET for beam failure recovery response messaged as taught by Samsung.  The motivation to do so would be to achieve power savings at the user equipment [Samsung p. 6, first para.].
Regarding claim 20, CATT in view of Song teaches the method according to claim 18, however, does not explicitly disclose further comprising: sending, by the network device, the PDCCH by using a second control resource set within a communication failure recovery response time window, wherein the second control resource set is used by the network device to send communication failure recovery response information to the terminal device.
However, in a similar field of endeavor, Samsung teaches sending, by the network device, the PDCCH by using a second control resource set within a communication failure recovery response time window, wherein the second control resource set is used by the network device to send the communication failure recovery response information to the terminal device [Samsung p. 6, first para.: a dedicated CORESET (i.e. second CORESET) is used by UE to monitor gNB beam failure recovery response during a monitoring time (i.e. window)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining to send a beam failure recovery request based on counting beam failures during a time period after receiving an initial beam failure indication as taught by CATT with the method of using a dedicated CORESET for beam failure recovery response messaged as taught by Samsung.  The motivation to do so would be to achieve power savings at the user equipment [Samsung p. 6, first para.].

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to any 35 U.S.C. 112 rejections identified above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474